





Michael Rose
15207 Clydelle Avenue
San Jose, CA 95124


Dear Michael:


This Letter Agreement (this “Agreement”) is executed as of the date set forth
above but shall only be effective as of the earlier of the closing date of the
proposed acquisition of certain assets of Jumpstart Automotive Media, Inc. by
the Company (as defined below) or April 15, 2009, whichever occurs first (the
“Effective Date”), by and between You (“You”) and Lateral Media, Inc., a
Delaware corporation (the “Company”), with reference to the following:


1.           Services.  You shall be hired by the Company as of the Effective
Date as Executive Vice President, Operations and shall be responsible for
general operations of the Company’s business in the areas of acquiring leads,
facilitating partnerships, assisting with technology and business process
design. You shall be responsible and accountable for performance of your
services to the Company’s Chief Executive Officer or such other executive as the
Company may direct from time to time.  While employed by the Company, You agree
to devote your full time, productive energies and attention to serving the
Company in such position.  Your duties may be changed from time to time by the
Company.


2.           Compensation and Stock Options.  You will be paid an annual base
compensation of two hundred thousand dollars ($200,000) (the “Base
Salary”).  Additionally, You shall be eligible to receive quarterly commissions
according to Schedule A attached hereto.  Additionally, on the Effective Date,
the Company shall grant to You equity in the form of an option to acquire that
number of shares of common stock of the Company equal to 2.5% of the total
shares of common stock outstanding on the Effective Date, at an exercise price
per share equal to the per share fair market value, as determined in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended, of the
Company’s common stock as of the Effective Date (the “Option”).  Provided You
are employed by the Company on each vesting date, the Option shall vest in equal
installments on each of the three (3) anniversaries of the Effective Date and,
except as otherwise provided in this Agreement, subject to such other terms and
conditions as set forth in the Company’s standard form of option agreement.  The
Option shall be exercisable for a period of ten years from the date of the
grant.  Any equity granted shall be governed in all respects by the Company’s
stock and equity plans in effect on the Effective Date.


 
 

--------------------------------------------------------------------------------

 
3.           Benefits and Reimbursement.  While employed by the Company, You
shall be eligible to participate in all incentive, savings and retirement plans
and programs maintained or sponsored by the Company from time to time which are
applicable to other similarly situated employees of the Company, subject to the
terms and conditions thereof.  In addition, such Company benefits may include,
and not be limited to, group medical, sick leave, vacations and holidays to the
extent applicable, generally, to other similarly situated employees of the
Company, as such other plans as may be adopted for all regular employees of the
Company.  You will be reimbursed for all ordinary business expenses, provided
however You will be required to furnish the Company appropriate receipts and
documentation as may be required by state and federal law. The Company will
reimburse You for reasonable and necessary expenses of maintaining a home office
for the purposes of Section 5 below, in the amount of up to $200 per month, and
for reasonable cell phone service fees incurred for Company business, provided
that You submit the appropriate receipts and documentation as may be required by
state and federal law.
 
4.           Term of Employment and Severance.  You will be employed by the
Company on an at-will basis, and your employment may be terminated by the
Company or by You at any time for any reason or for no reason.  In the event of
the termination of your employment by the Company hereunder for any reason or
for no reason, the Company will pay to You an amount equal to the Base Salary
for the period commencing on the date of termination and ending on the six-month
anniversary of the date of termination.  For each month of service to the
Company, beginning on the 13th month, You shall be eligible to receive an
additional month of severance, up to a maximum of 12 months of severance.  For
the avoidance of doubt, the Company shall be obligated to make any severance
payments to You only in the event that the Company terminates your employment,
and the Company shall have no obligation to make any severance payments to You
in the event that You terminate your employment.


5.           Principal Place of Business.  Your principal place of business will
be 15207 Clydelle Avenue, San Jose, CA 95124.  You will be required to
participate in and attend meetings and business activities in the Company’s
primary location in Southern California as directed. The Company will reimburse
You for reasonable and necessary costs incurred in relation to this travel
expense as well as any other work related travel undertaken on the Company’s
behalf that is directly related to the furtherance of the Company’s business and
is approved by the Chief Executive Officer of the Company, provided that You
submit the appropriate receipts and documentation as may be required by state
and federal law.


6.           Company Rules and Regulations.  As an employee of the Company, You
agree to abide by all Company policies, procedures, rules and regulations as set
forth in the Company’s Employee Handbook or as otherwise put forth by the
Company from time to time.


 
-2-

--------------------------------------------------------------------------------

 
 
7.           Arbitration.  In the event of any dispute or controversy arising
out of, or relating to, this Agreement, the parties hereto agree to submit such
dispute or controversy to binding arbitration pursuant to either the JAMS
Streamlined (for claims under $250,000.00) or the JAMS Comprehensive (for claims
over $250,000.00) Arbitration Rules and Procedures, except as modified herein,
including the Optional Appeal Procedure.  A sole neutral arbitrator shall be
selected from the list (the “List”) of arbitrators supplied by J.A.M.S. (“JAMS”)
or any successor entity, or if it no longer exists, from a List supplied by the
ADR Services, Inc. (“ADR”) following written request by any party hereto.  Such
arbitrators shall be a former or retired judge or justice of any California
state or federal court with experience in complex litigation matters involving
commercial transactions.  If the parties hereto after notification of the other
party (ies) to such dispute cannot agree upon an arbitrator within thirty (30)
days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, that JAMS or ADR, as appropriate, appoint
an arbitrator within ten (10) days following receipt of such request (the
“Arbitrator”).  The arbitration shall take place in Los Angeles, California, at
a place and time mutually agreeable to the parties or if no such agreement is
reached within ten (10) days following notice from the Arbitrator, at a place
and time determined by the Arbitrator.  Such arbitration shall be conducted in
accordance with the Streamlined Arbitration Rules and Procedures of JAMS then in
effect,  and Section 1280 et seq. of the California Code of Civil Procedure, or
if applicable, the Commercial Arbitration Rules of ADR then in effect.  The
parties hereto agree that all actions or proceedings arising in connection with
this Agreement shall be arbitrated exclusively in Los Angeles, California.  The
aforementioned choice of venue is intended by the parties to be mandatory and
not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this Section.  Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this Section, and stipulates that the Arbitrator shall have in
personam jurisdiction and venue over each of them for the purpose of litigating
any dispute, controversy, or proceeding arising out of or related to this
Agreement.  Each party hereby authorizes and accepts service of process
sufficient for personal jurisdiction in any action against it as contemplated by
this Section by registered or certified mail, return receipt requested, postage
prepaid, to its address for the giving of notices as set forth in this
Agreement.  The decision of the Arbitrator shall be final and binding on all the
parties to the arbitration, shall be non-appealable and may be enforced by a
court of competent jurisdiction.  The prevailing party shall be entitled to
recover from the non-prevailing party reasonable attorney’s fees, as well as its
costs and expenses.  The Arbitrator may grant any remedy appropriate including,
without limitation, injunctive relief or specific performance.  Prior to the
appointment of the Arbitrator, any party may seek a temporary restraining order
or a preliminary injunction from the Los Angeles Superior Court which shall be
effective until a final decision is rendered by the Arbitrator.
 
The claims covered by this agreement to arbitrate include, but are not limited
to claims for breach of contract, covenant of good faith and fair dealing, wage
claims, wrongful termination in violation of public policy, retaliatory or
constructive discharge, wrongful demotion, discrimination, harassment, or
retaliation prohibited by law, tort, claims, claims for violation of public
policy, or any other claim of a violation of a legally protected right afforded
by State or Federal law, including, but not limited to, the California Fair
Employment and Housing Act, title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans and Disabilities Act and the
California Labor Code.
 
 
-3-

--------------------------------------------------------------------------------

 
   
This agreement to arbitrate excludes claims for normal workers' compensation
benefits and unemployment insurance benefits.  You and the Company agree that
neither shall initiate nor file any lawsuit or administrative action (other than
a charge with the National Labor Relation Board, the Equal Employment
Opportunity Commission, or the Department of Fair Employment and Housing) in any
way related to any claim covered by this agreement to arbitrate. 




8.           Confidentiality and Non-Solicitation.


(a)         You acknowledge that as a consequence of your employment with the
Company, You will be furnished or have access to Confidential Information (as
defined below).  related to the business of the Company and that the Company may
provide you with unique and specialized training.  You also acknowledge that
such Confidential Information and such training have been developed and will be
developed by the Company through the expenditure by the Company of substantial
time, effort and money and that all such Confidential Information and training
could be used by you to compete with the Company.  You also acknowledge that if
you become employed or affiliated with any competitor of the Company in
violation of your obligations in this Agreement, it is inevitable that you would
disclose the Confidential Information to such competitor and would use such
Confidential Information, knowingly or unknowingly, on behalf of such
competitor.  Further, while you are employed hereunder, you will be introduced
to customers and others with important relationships to the Company.  You
acknowledge that any and all “goodwill” created through such introductions
belongs exclusively to the Company, including, without limitation, any goodwill
created as a result of direct or indirect contacts or relationships between
yourself and any customers of the Company.  For purposes of this Agreement,
“Confidential Information” means confidential and proprietary information of the
Company, whether in written, oral, electronic or other form, including but not
limited to, information and facts concerning business plans, customers, future
customers, suppliers, licensors, licensees, partners, investors, affiliates or
others, training methods and materials, financial information, sales prospects,
client lists, inventions, or any other scientific, technical or trade secrets of
the Company or of any third party provided to you or the Company under a
condition of confidentiality, provided that Confidential Information will not
include information that is in the public domain other than through any fault or
act by you.
 
(b)         You will at all times, both during the period while you are employed
hereunder and after the termination of this Agreement and the termination of
your employment hereunder for any reason or for no reason, maintain in
confidence and will not, without the prior written consent of the Company, use,
except as required in the course of performance of your duties for the Company
or by court order, disclose or give to others any Confidential Information.  In
the event you are questioned by anyone not employed by the Company or by an
employee of or a consultant to the Company not authorized to receive
Confidential Information, in regard to any Confidential Information, or
concerning any fact or circumstance relating thereto, you will promptly notify
the Company.  Upon the termination of your employment hereunder for any reason
or for no reason, or if the Company otherwise requests, you will return to the
Company all tangible Confidential Information and copies thereof (regardless how
such Confidential Information or copies are maintained).  The terms of this
Section 8(b) are in addition to, and not in lieu of, any statutory or other
contractual or legal obligation that you may have relating to the protection of
the Company’s Confidential Information.  The terms of this Section 8(b) will
survive indefinitely any termination of this Agreement and/or any termination of
your employment hereunder for any reason or for no reason.
 
 
-4-

--------------------------------------------------------------------------------

 
(c)          You further recognize that the Company’s willingness to enter into
this Agreement is based in part on your agreement to the provisions of this
Section 8.  Subject to the further provisions of this Agreement, You will not:


(i)          during your employment with the Company, engage, as an officer,
director, shareholder, owner, partner, joint venturer, or in a managerial
capacity, whether as an employee, independent contractor, consultant or advisor,
or as a sales representative, whether paid or unpaid, in any business;


(ii)         during your employment with the Company and for the one year period
immediately following the termination of such employment for any reason, call
upon any person who is, at such time, or within the six-month period prior to
such time, was, an employee of the Company or its subsidiaries for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or its subsidiaries;


(iii)        during your employment with the Company and for the one year period
immediately following the termination of such employment for any reason, call
upon any prospective business acquisition candidate, on your own behalf or on
behalf of any competitor of the Company, which candidate was, to your knowledge
after due inquiry, either called upon by the Company or its subsidiaries or for
which the Company or its subsidiaries made an acquisition analysis, for the
purpose of acquiring such candidate; and/or


(iv)        during your employment with the Company and for the one year period
immediately following the termination of such employment for any reason, induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company or its subsidiaries to cease doing business with the Company or
its subsidiaries, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation on the one hand, and the
Company or any of its subsidiaries, on the other hand.
 
(d)         The covenants in this Section 8 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.


(e)         All of the covenants in this Section 8 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of You against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants. It is specifically agreed that the
period of two years (subject to the further provisions of this Agreement)
following termination of employment stated at the beginning of this Section 8,
during which the agreements and covenants of You made in this Section 8 shall be
effective, shall be computed by excluding from such computation any time during
which You are in violation of any provision of this Section 8.


 
-5-

--------------------------------------------------------------------------------

 
(f)          Notwithstanding anything in this Section 8 to the contrary, this
Section 8 shall not prohibit You from engaging in activities, directly or
indirectly, related to owning, developing or operating any other business
activity not competitive with the Business.


9.           Ownership of Ideas, Copyrights and Patents.
 
(a)         All ideas, discoveries, creations, manuscripts and properties,
innovations, improvements, knowhow, inventions, designs, developments,
apparatus, techniques, methods, and formulae (collectively, the
“Inventions”) which may be used in the current or planned business of the
Company or which in any way relates to such business, whether patentable,
copyrightable or not, which You may conceive, reduce to practice or develop
while You are employed hereunder (and, if based on or related to any
Confidential Information, within two years after termination of such employment
for any reason or for no reason), alone or in conjunction with another or
others, whether during or out of regular business hours, whether or not on the
Company’s premises or with the use of its equipment, and whether at the request
or upon the suggestion of the Company or otherwise, will be the sole and
exclusive property of the Company, and that You will not publish any of the
Inventions without the prior written consent of the Company.  Without limiting
the foregoing, you also acknowledge that all original works of authorship which
are made by you (solely or jointly with others) within the scope of your
employment or which relate to the business of the Company and which are
protectable by copyright are “works made for hire” pursuant to the United States
Copyright Act (17 U.S.C. Section 101).  You hereby assign to the Company all of
your right, title and interest in and to all of the foregoing.  You further
represent that, to the best of your knowledge and belief, none of the Inventions
will violate or infringe upon any right, patent, copyright, trademark or right
of privacy, or constitute libel or slander against or violate any other rights
of any person, firm or corporation, and that You will use your best efforts to
prevent any such violation.
 
(b)         The undersigned recognizes that this Agreement does not require
assignment of any Invention which qualifies fully for protection under Section
2870 of the California Labor Code (hereinafter “Section 2870”), which provides
as follows:
 
(i)          Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(A)        Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrate anticipated
research or development of the employer; or
 
 
-6-

--------------------------------------------------------------------------------

 
(B)         Result from any work performed by the employee for the employer.
 
(ii)         To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (i), the provision is against the
public policy of this state and is unenforceable.
 
(b)         Cooperation.  At any time during your employment hereunder or after
the termination of your employment hereunder for any reason or for no reason,
You will cooperate fully with the Company’s and its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights with respect to any such Inventions in the
United States and in any and all other countries, provided that the Company will
bear the expense of such proceedings, and that any patent or other legal right
so issued to You personally will be assigned by You to the Company without
charge by You.
 
(c)         Licensing and Use of Inventions.  With respect to any Inventions,
and work of any similar nature (from any source), whenever created, which You
have not prepared or originated in the performance of your employment, but which
You provide to the Company or incorporate in any Company product or system, You
hereby grant to the Company a royalty-free, fully paid-up, non-exclusive,
perpetual and irrevocable license throughout the world to use, modify, create
derivative works from, disclose, publish, translate, reproduce, deliver,
perform, dispose of, and to authorize others so to do, all such Inventions.  You
will not include in any Inventions You deliver to the Company or use on its
behalf, without the prior written approval of the Company, any material which is
or will be patented, copyrighted or trademarked by You or others unless You
provide the Company with the written permission of the holder of any patent,
copyright or trademark owner for the Company to use such material in a manner
consistent with then-current Company policy.


10.         Representations and Warranties.
 
(a)           You hereby represent and warrant to the Company that You are not a
party to or bound by any employment agreement, noncompetition agreement or
confidentiality agreement with any other person or entity.
 
(b)           You hereby represent and warrant to the Company that upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of You, enforceable in accordance with its
terms.
 
(c)           You hereby represent and warrant to the Company that (i) the
execution, delivery and performance of this Agreement by You do not and shall
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which You are a party or by
which You are bound and (ii) You are not, to the best of your knowledge and
belief, involved in any situation that might create, or appear to create, a
conflict of interest with loyalty to or duties for the Company.
 
 
-7-

--------------------------------------------------------------------------------

 


11.         Return of Company Records. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists and other property
delivered to or compiled by You by or on behalf of the Company or its
representatives, vendors or customers which pertain to the Business shall be and
remain the property of the Company, as the case may be, and be subject at all
times to the Company’s discretion and control.  Likewise, all correspondence,
reports, records, vehicle sales records, advertising materials and other similar
data pertaining to the Business or the activities or future plans of the Company
which is collected by You shall be delivered promptly to the Company without
request by it upon termination of your employment for any reason and You shall
not retain any copies of the same.


12.         Entire Agreement.  As of the Effective Date, this Agreement
constitutes the final, complete and exclusive agreement between You and the
Company with respect to the subject matter hereof and replaces and supersedes
any and all other agreements, offers or promises, whether oral or written, made
to You by the Company or any representative or agent thereof, including, but not
limited to, that certain Consulting Agreement, between You and the Company,
dated as of the date hereof.


13.         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced so as to render
it valid, legal, and enforceable consistent with the intent of the parties
insofar as possible.


14.         Acknowledgment.  You hereby acknowledge that You have read and
understand this Agreement.






 
-8-

--------------------------------------------------------------------------------

 


The Company:


Lateral Media, Inc.
A Delaware Corporation




By:
/s/ Jeffrey Schwartz
   
Jeffrey Schwartz
   
Its Chief Executive Officer
 


 
Agreed and Accepted


The Employee:




/s/ Michael Rose
 
Michael Rose
 









 
-9-

--------------------------------------------------------------------------------

 






Schedule A






You will be eligible to receive compensation, paid quarterly, based on the
generation and placement of automotive leads, according to the following monthly
schedule:




0 to 30,000 leads:
$.15 cents per lead
   
30,001 to 50,000 leads:
$.0 cents per lead
   
50,001 to 100,000 leads:
$.12 cents per lead
   
Over 100,001 leads:
$.0 cents per lead





By way of example, if during a monthly period 65,000 leads are generated and
placed, then you will be eligible to receive the following compensation:


0 to 30,000 leads: $4,500 (30,000 X $.15)


30,001 to 50,000 leads: $0


50,001 to 65,000 leads: $1,799.88 (14,999 X $.12)


Total: $4,500 + $1,799.88 = $6,299.88






 
-10-

--------------------------------------------------------------------------------

 